     Case 1:20-cv-00426-DAD-EPG Document 71 Filed 04/27/20 Page 1 of 7

 1   XAVIER BECERRA
     Attorney General of California
 2   ROBERT W. BYRNE
     Senior Assistant Attorney General
 3   TRACY L. WINSOR (SBN 186164)
     Supervising Deputy Attorney General
 4   COLLEEN R. FLANNERY (SBN 297957)
     DANIEL M. FUCHS (SBN 179033)
 5   ADAM LEVITAN (SBN 280226)
     L. ELIZABETH SARINE (SBN 285631)
 6   SARA D. VAN LOH (SBN 264704)
     Deputy Attorneys General
 7    1515 Clay Street, Suite 2000
      Oakland, CA 94612-0550
 8    Tel: (510) 879-3139
      Fax: (510) 622-2270
 9    E-mail: Sara.VanLoh@doj.ca.gov
     Attorneys for Plaintiffs California Natural
10   Resources Agency, California Environmental
     Protection Agency, and People of the State of
11   California by and through Xavier Becerra, Attorney
     General of the State of California
12

13                              IN THE UNITED STATES DISTRICT COURT

14                            FOR THE EASTERN DISTRICT OF CALIFORNIA

15

16   THE CALIFORNIA NATURAL                                      Case No. 1:20-cv-00426-DAD-EPG
     RESOURCES AGENCY, et al.,
17                                                               Related Case No. 1:20-cv-00431-DAD-EPG
                                               Plaintiffs,
18
                     v.
19                                                               STIPULATION AND ORDER SETTING
                                                                 BRIEFING SCHEDULE AND PAGE
20   WILBUR ROSS, et al.,                                        LIMITS FOR PLAINTIFFS’ MOTION
                                                                 FOR PRELIMINARY INJUNCTION
21                                           Defendants.
                                                                 Date:           May 7, 2020
22                                                               Time:           TBD
                                                                 Dept:           5
23                                                               Judge:          Hon. Dale A. Drozd
                                                                 Trial Date:     Not set
24                                                               Action Filed:   February 20, 2020
25

26
27

28
                                                             1
     Stip. and Order Re Briefing Sched. & Page Limits for Mot. for Prelim. Inj.(1:20-cv-00426-DAD-EPG)
     Case 1:20-cv-00426-DAD-EPG Document 71 Filed 04/27/20 Page 2 of 7

 1         This stipulation is entered by Plaintiffs the California Natural Resources Agency, the

 2   California Environmental Protection Agency, and the People of the State of California by and

 3   through California Attorney General Xavier Becerra (collectively, “Plaintiffs”); Defendants

 4   Wilbur Ross in his official capacity, Chris Oliver in his official capacity, David Bernhardt in his

 5   official capacity, Aurelia Skipwith in her official capacity, Brenda Burman in her official

 6   capacity, the National Marine Fisheries Service, the United States Fish and Wildlife Service, and

 7   the United States Bureau of Reclamation (collectively, the “Federal Defendants”); Intervenor-

 8   Defendants the Sacramento River Settlement Contractors and the Tehama-Colusa Canal

 9   Authority (collectively, the “Sacramento River Intervenors”); Intervenor-Defendants the South

10   San Joaquin Irrigation District and Oakdale Irrigation District (“SSJID” and “OID,” respectively);

11   Intervenor-Defendant the State Water Contractors; Intervenor-Defendants the San Luis & Delta-

12   Mendota Water Authority and Westlands Water District; and Intervenor-Defendants the Friant

13   Water Authority (“FWA”) and Arvin-Edison Water Storage District (“Arvin-Edison”)

14   (collectively, the “Friant Intervenors”). All Intervenor Defendants collectively are referred to

15   herein as the “Intervenor-Defendants.”

16         Plaintiffs, the Federal Defendants, and the Intervenor-Defendants are collectively referred

17   to hereinafter as the “Parties.”

18                                                   RECITALS

19         WHEREAS on February 20, 2020, Plaintiffs filed the instant action naming only the

20   Federal Defendants as Defendants. See ECF No. 1.
21         WHEREAS on April 21, 2020, Plaintiffs filed a first amended complaint, a motion for

22   preliminary injunction with a hearing date of May 19, 2020, and an ex parte application for an

23   order shortening time for the hearing of that motion, along with accompanying documents. ECF

24   Nos. 51–60.

25         WHEREAS on April 22, 2020, the Court entered a minute order reading:

26         The court has received and reviewed plaintiffs' ex parte request to shorten time 52 on
           the recently-filed motion for preliminary injunction (PI) 54. Given the preliminary
27         showing therein indicating that irreparable harm may ensue as early as May 11, 2020,
           the court intends to set a joint hearing on the PI motion and on the parallel PI motion
28         in the companion case Pacific Coast Federation of Fishermen's Associations v. Ross,
                                                        2
     Stip. and Order Re Briefing Sched. & Page Limits for Mot. for Prelim. Inj.(1:20-cv-00426-DAD-EPG)
     Case 1:20-cv-00426-DAD-EPG Document 71 Filed 04/27/20 Page 3 of 7

 1         1:20-cv-00431 DAD EPG, for either May 5, 6, or 7, 2020. Given the numbers of
           parties involved, the court would prefer that all parties in both cases meet and confer
 2         immediately in an effort to reach a stipulation to one or two proposed time(s) and
           date(s) for the hearing that best suit their schedules. The court also requests that the
 3         parties attempt to reach agreement as to a briefing schedule that would give the court
           at least 7 calendar days prior to the hearing date to review any opposition(s) and at
 4         least four calendar days to review any replies. The parties are cautioned that, in light
           of this accelerated timeline, limiting participation by the intervenors to briefing of
 5         issues that are truly unique to those intervenors will be necessary. For example, the
           court does not anticipate having sufficient time to review declarations from intervenor
 6         experts who plan to address issues already covered by the federal defendants, even if
           those expert opinions diverge from federal defendants' expert opinions. Such nuanced
 7         differences must, as a matter of practical reality, wait until briefing on the merits
           takes place. Thus, any submission by intervenors must be strictly limited to issues and
 8         opinions truly unique to the intervenor. Any stipulation should take this into account
           or the court will consider imposing such constraints sua sponte.
 9

10   ECF NO. 63.

11         WHEREAS the Parties have met and conferred as directed by the Court.

12         WHEREAS the Parties agree on a hearing date of May 7, 2020.

13         WHEREAS the Parties have reached agreement on a briefing schedule as follows: Federal

14   Defendants and Intervenor-Defendants must file any opposition(s) by noon Pacific Daylight Time

15   (“PDT”) on April 30, 2020; Plaintiffs may file a reply brief until 11:59 PDT on May 3, 2020;

16   recognizing that the court directed the parties to allow four days between the reply brief and the

17   hearing, Plaintiffs will make every effort to file their reply brief sooner, if possible.

18         WHEREAS Plaintiffs and Federal Defendants agree that Federal Defendants’ opposition

19   brief will be limited to no more than 25 pages.

20         WHEREAS Plaintiffs and Intervenor-Defendants agree that Intervenor-Defendants’

21   oppositions will be limited to no more than seven pages each.

22         WHEREAS the Sacramento River Intervenors have committed to filing a one-page

23   combined opposition brief.

24         WHEREAS the Parties agree that Plaintiffs may file a single reply brief of no more than 15

25   pages, plus three pages for each Intervenor-Defendant opposition timely filed, except that

26   Plaintiffs are entitled to only one extra page in reply to the Sacramento River Intervenors’ one-

27   page combined opposition brief.

28
                                                           3
     Stip. and Order Re Briefing Sched. & Page Limits for Mot. for Prelim. Inj.(1:20-cv-00426-DAD-EPG)
     Case 1:20-cv-00426-DAD-EPG Document 71 Filed 04/27/20 Page 4 of 7

 1                                                STIPULATION

 2         NOW, THEREFORE, it is hereby stipulated by and between the Parties, through their

 3   respective counsel, as follows:

 4         1.     The hearing date on Plaintiffs’ motion for preliminary injunction may be set for May

 5   7, 2020, at a time to be determined by the court.

 6         2.     Federal Defendants and Intervenor-Defendants must file any opposition briefs by

 7   noon PDT on April 30, 2020; Plaintiffs may file a reply brief until 11:59 p.m. PDT on May 3,

 8   2020, and will make every effort to file their reply brief sooner, if possible.

 9         3.     Federal Defendants’ opposition brief will be limited to no more than 25 pages.

10         4.     Intervenor-Defendants’ oppositions will be limited to no more than seven pages each.

11         5.     The Sacramento River Intervenors will file a one-page combined opposition brief.

12         6.     Plaintiffs may file a single reply brief of no more than 15 pages, plus three pages for

13   each Intervenor-Defendant opposition timely filed, except that Plaintiffs are entitled to only one

14   extra page in reply to the Sacramento River Intervenors’ one-page combined opposition brief.

15   Dated: April 27, 2020                               Respectfully submitted,
16                                                       XAVIER BECERRA
                                                         Attorney General of California
17                                                       TRACY L. WINSOR
                                                         Supervising Deputy Attorney General
18

19
                                                         /S/ Daniel M. Fuchs
20                                                       DANIEL M. FUCHS
                                                         Deputy Attorney General
21                                                       Attorneys for Plaintiffs
                                                         California Natural Resources Agency,
22                                                       California Environmental Protection Agency,
                                                         and People of the State of California by and
23                                                       through Attorney General Xavier Becerra
24

25

26
27

28
                                                           4
     Stip. and Order Re Briefing Sched. & Page Limits for Mot. for Prelim. Inj.(1:20-cv-00426-DAD-EPG)
     Case 1:20-cv-00426-DAD-EPG Document 71 Filed 04/27/20 Page 5 of 7

 1   DATED: April 27, 2020                             U.S. DEPARTMENT OF JUSTICE
                                                       ENVIRONMENTAL & NATURAL RESOURCES
 2                                                     DIVISION, WILDLIFE & MARINE
                                                       RESOURCES SECTION
 3

 4                                                     By:      /S/ Lesley Lawrence-Hammer
                                                                LESLEY LAWRENCE-HAMMER
 5                                                              Attorneys for Federal Defendants

 6
     DATED: April 27, 2020                             DOWNEY BRAND LLP
 7
                                                       By:      /S/ Merdith Nikkel
 8                                                              MEREDITH NIKKEL

 9                                                     Attorneys for Proposed Defendants-Intervenors
                                                       RECLAMATION DISTRICT NO. 108, SUTTER
10                                                     MUTUAL WATER COMPANY; NATOMAS
                                                       CENTRAL MUTUAL WATER COMPANY;
11                                                     RIVER GARDEN FARMS WATER COMPANY;
                                                       PLEASANT GROVE-VERONA MUTUAL
12                                                     WATER COMPANY; PELGER MUTUAL
                                                       WATER COMPANY; MERIDIAN FARMS
13                                                     WATER COMPANY; HENRY D. RICHTER, et al.;
                                                       HOWALD FARMS, INC.; OJI BROTHERS
14                                                     FARM, INC.; OJI FAMILY PARTNERSHIP;
                                                       CARTER MUTUAL WATER COMPANY;
15                                                     WINDSWEPT LAND AND LIVESTOCK
                                                       COMPANY; MAXWELL IRRIGATION
16                                                     DISTRICT; BEVERLY F. ANDREOTTI, et al.;
                                                       TISDALE IRRIGATION AND DRAINAGE
17                                                     COMPANY; PROVIDENT IRRIGATION
                                                       DISTRICT; PRINCETON-CODORA-GLENN
18                                                     IRRIGATION DISTRICT and TEHAMACOLUSA
                                                       CANAL AUTHORITY
19

20
21
     DATED: April 27, 2020                             SOMACH SIMMONS & DUNN
22
                                                       By:    /S/ Andrew Hitchings
23                                                            ANDREW HITCHINGS
                                                       Attorneys for Defendants-Intervenors GLENN
24                                                     COLUSA IRRIGATION DISTRICT;
                                                       RECLAMATION DISTRICT NO. 104;
25                                                     CONAWAY PRESERVATION GROUP, LLC;
                                                       DAVID AND ALICE te VELDE FAMILY TRUST;
26                                                     PELGER ROAD 1700, LLC; ANDERSON-
                                                       COTTONWOOD IRRIGATION DISTRICT; CITY
27                                                     OF REDDING; and KNIGHTS LANDING
                                                       INVESTORS, LLC
28
                                                           5
     Stip. and Order Re Briefing Sched. & Page Limits for Mot. for Prelim. Inj.(1:20-cv-00426-DAD-EPG)
     Case 1:20-cv-00426-DAD-EPG Document 71 Filed 04/27/20 Page 6 of 7

 1   DATED: April 27, 2020                          O’LAUGHLIN & PARIS, LLP

 2
                                             By:    /S/ Timothy J. Wasiewski
 3                                                  TIMOTHY J. WASIEWSKI
                                                    Attorneys for Proposed Defendant-Intervenor
 4                                                  OAKDALE IRRIGATION DISTRICT

 5
     DATED: April 27, 2020                          ROBBINS, BROWNING, GODWIN &
 6                                                  MARCHINI

 7
                                             By: /S/ Kenneth Robbins
 8                                               KENNETH ROBBINS
                                                 Attorneys for Proposed Defendant-Intervenor
 9                                               SOUTH SAN JOAQUIN IRRIGATION
                                                 DISTRICT
10
     DATED: April 27, 2020                          VAN NESS FELDMAN, LLP
11

12                                           By: /S/ Jenna Mandell-Rice
                                                 JENNA MANDELL-RICE, pro hac vice
13                                               Attorneys for Defendant-Intervenor
                                                 THE STATE WATER CONTRACTORS
14

15   Dated: April 27, 2020
                                                       /s/ Daniel J. O’Hanlon
16                                                     DANIEL J. O’HANLON
17                                                     Kronick, Moskovitz, Tiedemann & Girard
                                                       A Professional Corporation
18                                                     400 Capitol Mall, 27th Floor
                                                       Sacramento, CA 95814
19                                                     (916) 321-4500 (tel)
                                                       (916) 321-4555 (fax)
20                                                     dohanlon@kmtg.com
21                                                     Attorneys for Defendant-Intervenors, San Luis &
                                                       Delta-Mendota Water Authority and Westlands
22                                                     Water District

23
     Dated: April 27, 2020
24
                                                       KAPLAN KIRSCH & ROCKWELL, LLP
25
                                                       By: /s/ Matthew G. Adams
26                                                     Matthew G. Adams
                                                       Sara V. Mogharabi
27                                                     Attorneys for Proposed Intervenor-Defendants Friant
                                                       Water Authority and Arvin-Edison Water Storage
28                                                     District
                                                          6
     Stip. and Order Re Briefing Sched. & Page Limits for Mot. for Prelim. Inj.(1:20-cv-00426-DAD-EPG)
     Case 1:20-cv-00426-DAD-EPG Document 71 Filed 04/27/20 Page 7 of 7

 1                                                     ORDER

 2           Pursuant to the Parties’ Stipulation, the Court hereby orders as follows:

 3           1.    A hearing on Plaintiffs’ motion for preliminary injunction is set for May 7, 2020,

 4   at 9:30 a.m. The hearing will be held via the Court’s Zoom video conference system. The

 5   court will provide the parties with further details in advance of the hearing.

 6           2.    Federal Defendants may file a brief in opposition to Plaintiffs’ motion for preliminary

 7   injunction no later than noon Pacific Daylight Time on April 30, 2020. Federal Defendants’

 8   opposition brief is limited to no more than 25 pages.

 9           3.    Intervenor-Defendants may each file a brief in opposition to Plaintiffs’ motion for

10   preliminary injunction no later than noon Pacific Daylight Time on April 30, 2020. Any

11   submission by intervenors must be strictly limited to issues and opinions truly unique to the

12   intervenor. Intervenor-Defendants’ opposition briefs are limited to no more than seven pages

13   each.

14           7.    Plaintiffs may file a single, coordinated reply brief to all oppositions no later than

15   11:59 p.m. Pacific Daylight Time on May 3, 2020. Plaintiffs must make every effort to file their

16   reply brief sooner, if possible. Plaintiffs’ reply brief is limited to no more than 15 pages, plus

17   three pages for each Intervenor-Defendant opposition timely filed, except that Plaintiffs are

18   entitled to only one extra page in reply to the Sacramento River Intervenors’ one-page combined

19   opposition brief.

20
     IT IS SO ORDERED.
21

22       Dated:      April 27, 2020
                                                               UNITED STATES DISTRICT JUDGE
23

24

25

26
27

28
                                                           7
     Stip. and Order Re Briefing Sched. & Page Limits for Mot. for Prelim. Inj.(1:20-cv-00426-DAD-EPG)
